Citation Nr: 1114555	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-38 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified at a Board hearing at the RO in Chicago, Illinois in September 2009.  This transcript has been associated with the file.

The case was brought before the Board in January 2010 at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining VA treatment and Social Security records.  A July 2010 statement from the Social Security Administration indicated his records had been destroyed; that same month the Veteran was notified that he could provide any additional evidence he had.  In July 2010, Jesse Brown VA Medical Center (VAMC) provided copies of the Veteran's VA treatment records.  Therefore, the Board finds that there has been compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	An unappealed July 2002 RO decision denied the Veteran's claim of service connection for a left knee disability as there was no evidence establishing a nexus between a left knee disability and service.  The Veteran was notified of his appellate rights. 

2.	Evidence received since the July 2002 RO decision is cumulative of the evidence of record at the time of the July 2002 denial and does not relate to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability nor does it raise a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1.	The July 2002 RO decision which denied the Veteran's claim of service connection for a left knee disability is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).

2.	New and material evidence has not been submitted for the claim of entitlement to service connection for a left knee disability and the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in July 2005 and September 2006.  The July 2005 letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The September 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  This notice was provided in the July 2005 letter.

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the December 2005 rating decision, the Board finds that providing him with adequate notice in the September 2006 letter followed by a readjudication of the claim in the October 2007 statement of the case, September 2009 Board decision, and the February 2011 supplemental statement of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claim for a left knee disability.  Under the VCAA, however, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the appellant has not submitted new and material evidence here and therefore a new VA examination with medical opinion was not required.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

New and Material Evidence

Previously denied claims may be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2010).  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The appellant brought a prior claim for service connection for a left knee disability in February 2002.  The claim was denied in a July 2002 RO decision, of which the appellant was notified in that same month.  The Veteran did not appeal this decision and the July 2002 RO decision is final.  38 U.S.C.A. §§ 7103, 7266.  The appellant filed his petition to reopen his claim in June 2005.

At the time of the July 2002 denial, the evidence of record included service and VA treatment records, and the Veteran's personal statements.  The RO determined there was no evidence to show the Veteran's current left knee disability was related to service.  See July 2002 RO decision.  The RO considered the service treatment records showing the Veteran was seen with left knee complaints on numerous occasions with normal radiographic findings.  The RO considered the Veteran's claims of having injured his left knee during service when he fell down a hill carrying a heavy load.  The RO also considered a June 2002 VA examination opinion which is to the effect that the Veteran's current knee disabilities were not at least as likely as not related to a left knee injury in service.  This opinion was based on a review of the claims file, which accurately reported that he had been treated for left knee problems during active duty, and an interview and examination of the Veteran.

Following his application to reopen his claim, the Veteran submitted evidence including personal statements, a buddy statement, VA treatment records, and testimony at the September 2009 Board hearing.  The Veteran's personal statement and testimony at the Board hearing reiterated that he believes his current left knee disability is related to the accident during active duty in which his friend dropped a heavy load they were both carrying and the Veteran fell down the hill.  The buddy statement reflects that this fellow serviceman saw the incident the Veteran described when he fell.  The VA records reflect that the Veteran has undergone 2 total left knee replacements and is currently suffering from osteoarthritis of the bilateral knees.  See e.g., October 2001 and May 2008 VA treatment records.  Reopening is not warranted on the basis of this evidence.
The evidence provided by the appellant after the July 2002 Board decision is either duplicative of evidence previously considered or does not pertain to the grounds of the prior, final denial.  The VA treatment records are duplicative in that they indicate the Veteran has a current left knee disability requiring two total left knee replacements and that he continues to complain of left knee pain.  See e.g., May 1981, May 1993, and October 2001 VA treatment records.  As noted above, evidence of current disability was of record when the RO rendered its decision in 2002.  None of the newly submitted records reflect a diagnosis of a chronic knee disability in-service, or a nexus between the Veteran's current left knee disability and service.  Therefore, while the VA treatment records are new in that they have not been previously considered, they are not material.

The Veteran's personal statement and hearing testimony repeat that he had an accident in-service where he fell down a hill and injured his knee and he believes his current left knee disability is related to this incident.  The Veteran testified that after the initial accident he was treated on multiple occasions in-service with ice, Tylenol, and bandages for his left knee.  See e.g., August 2006 notice of disagreement.  The Veteran also testified that he self treated his left knee post service in 1955 until he started going to the VAMC in the 1970's.  He testified at his September 2009 Board hearing that he was diagnosed with degenerative arthritis at the Jesse Brown VAMC and eventually had his first left knee replacement in 1983.  The August 2006 buddy statement indicated that he had seen the Veteran fall down when the heavy load was dropped.  The Veteran's expressions are redundant of evidence previously considered which is to the effect that he suffered a left knee injury in-service and was seen multiple times afterward with complaints of pain.  

The Board finds the VA treatment records, personal statements, buddy statement, and hearing testimony by the Veteran are essentially duplicative of his claim that his current left knee disability was the result of an injury in-service.  The Board finds that new and material evidence has not been received to establish a nexus between service and the Veteran's current left knee disability.  The petition to reopen the claim of service connection for a left knee disability is denied.  See 38 C.F.R. § 3.156(a).

As such, the Board finds that the preponderance of the evidence is against the Veteran's petition to reopen.  Consequently, the benefit-of-the-doubt rule does not apply, and the petition must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The petition to reopen the claim of service connection for a left knee disability is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


